Citation Nr: 1222526	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-06 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include patellofemoral dysfunction.

2. Entitlement to service connection for a bilateral ankle disability, to include tendonitis of the Achilles tendon.

3. Entitlement to service connection for a thoracic spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 2001 to September 2007.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2008, a statement of the case was issued in March 2009, and a substantive appeal was timely received in March 2009.  

In May 2012 the Veteran withdrew his request for a Board hearing.  

Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.

The RO characterized the issues for the right knee and ankles as entitlement to service connection for patellofemoral syndrome of the right knee and tendonitis of the Achilles tendon with ankle pain.  The Court of Appeals for Veteran Claims has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, these issues are recharacterized as entitlement to service connection for a right knee disability, to include patellofemoral dysfunction and entitlement to service connection for a bilateral ankle disability, to include tendonitis of the Achilles tendon.

The issues of entitlement to service connection for the bilateral ankle disability and thoracic spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The evidence is at least in relative equipoise as to whether a right knee disability, to include patellofemoral dysfunction began during active duty service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for a right knee disability, to include patellofemoral dysfunction are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting service connection for a right knee disability, to include patellofemoral dysfunction, further discussion here of compliance with the VCAA is not necessary.

Legal Criteria

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.   Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence and Analysis

Lay testimony is competent to establish the presence of observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)). 

Lay evidence can be competent to establish a diagnosis when lay evidence (1) is competent to identify the medical condition, (2) reports a contemporaneous medical diagnosis, or (3) describes symptoms at the time which are later supported by a diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Because lay evidence can be competent to establish continuity of symptomatology, it can serve to establish two of the three elements required for service connection, the existence of current disability and a nexus to service [the third element being in-service disability].  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009) (citing Barr, 21 Vet. App. at 307). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the determination, the benefit of the doubt is afforded to the Veteran. 

Considering the claim for service connection for a right knee disability, to include patellofemoral dysfunction, in light of the record and the governing legal authority, and resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted. 

In a statement dated in May 2012, the Veteran contended that he has had daily right knee pain since service.  That same month his wife submitted a statement indicating that he struggles with right knee pain.  

Service treatment records show that in November 2003 the Veteran had an assessment of patellofemoral syndrome.  Service treatment records from May 2006 to May 2007 continue to document patellofemoral syndrome/patellofemoral dysfunction.  A May 2006 x-ray report of the right knee was negative.  An evaluation in January 2007, shows the Veteran was given a profile after undergoing physical therapy and having been on a profile two months earlier.  On the separation examination in May 2007, the examiner noted that there was patellofemoral pain.  On the report of medical history dated in May 2007 upon separation from service, the Veteran indicated that he has worn a knee brace.  The examiner indicated that while the Veteran had a P2 profile for right knee pain, the patellofemoral pain did not respond to medical management or physical therapy.  

On VA examination in June 2007, while the Veteran was still in service, the examiner concluded that there was no pathology to render a diagnosis for a right knee condition.  Accompanying x-rays of the right knee were normal.  VA progress notes in May 2008 show right knee pain and soreness behind the patella of the right knee on a patellofemoral grinding test.  The assessment was chondromalacia patella of the right knee.  

Although on VA examination in June 2007 there was no diagnosis of a right knee disability, the Board finds this examination to be inadequate as the examiner did not address the Veteran's extensive in-service history of patellofemoral syndrome and patellofemoral dysfunction.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Therefore considering the totality of the evidence, including service treatment records extensively documenting patellofemoral syndrome/patellofemoral dysfunction, VA records after service in May 2008 providing an assessment of chondromalacia patella of the right knee, the Veteran's credible assertions of continuous symptomatology of a right knee disability since service, and the nature of the disability, the Board finds that the evidence is at least equipoise on the question of a nexus, based on continuity of symptomatology, between the current right knee disability and service.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for a right knee disability to include patellofemoral dysfunction is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability, to include patellofemoral dysfunction is granted.


REMAND

Service treatment records show the Veteran was treated for ankle problems.  In January 2002, the Veteran complained of left ankle pain.  The diagnosis was tendonitis achilles.  Service treatment records from May 2006 to May 2007 document tendonitis achilles.  On the report of medical history dated in May 2007 upon separation from service, the Veteran complained of pain in both ankles.  

Service treatment records also show the Veteran was treated for back problems.  Records from May 2006 to May 2007 document back pain, to include upper back pain between the shoulder blades.  In May 2006 there was an assessment of mild muscle spasm in the upper back.  On the report of medical history dated in May 2007 upon separation from service, the Veteran indicated he had recurrent back pain.  The examiner noted the Veteran had intermittent upper back pain, which was not limiting.  

After service, VA progress notes in May 2008 show bilateral ankle pain and upper back pain.  In statements dated in May 2012, the Veteran and his wife asserted that he continues to struggle with ankle and upper back/neck pain.  

On VA examination in June 2007, while the Veteran was still in service, the examiner concluded that there was no pathology to render a diagnosis of a thoracolumbar condition and a bilateral ankle condition.  Accompanying x-rays of the ankles, thoracic spine, and lumbar spine were normal.  The Board finds this examination to be inadequate as the examiner did not address the Veteran's in-service treatment and diagnoses of tendonitis achilles and upper back spasm.  Furthermore, there is no indication that the examiner reviewed the service treatment records.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore under the duty to assist a contemporaneous VA examination is warranted to determine whether the Veteran has a current bilateral ankle disability and thoracic spine disability which is related to service.  Lastly, as the Veteran has not been provided notice in compliance with the VCAA regarding the claims of service connection for a bilateral ankle disability and thoracic spine disability such notice should be sent to him.  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance on the claims of entitlement to service connection for a bilateral ankle disability and thoracic spine disability. 

2. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any bilateral ankle disability and thoracic spine disability found to be present.

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After examining the Veteran and reviewing the record, the examiner is asked to address the following questions: 

a.) Can it be determined with a reasonable degree of medical certainty that the Veteran has developed a presently existing right ankle disability, left ankle disability, and back disability?  If so, please specify the diagnosis or diagnoses?

b.) If the examiner finds that the Veteran has a right ankle disability, left ankle disability, and back disability, is it at least as likely as not (50 percent probability or more) that such disorder had its onset during service, or was it caused by (or related to) any incident noted in service.  As for the ankles, the examiner is asked to comment on the service treatment records which show left ankle pain and a diagnosis of tendonitis achilles in January 2002, tendonitis achilles from May 2006 to May 2007, and the Veteran's complaints of pain in both ankles on the report of medical history dated in May 2007 upon separation from service.  As for the back disability, the examiner should address service treatment records from May 2006 to May 2007 which document back pain, to include upper back pain between the shoulder blades, the May 2006 assessment of mild muscle spasm in the upper back, and the Veteran's indication of recurrent back pain on the report of medical history dated in May 2007 upon separation from service.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3. If the benefits sought on appeal remain denied, issue a supplemental statement of the case before the claims file is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


